Citation Nr: 0909033	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-20 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Whether the appellant may be recognized as the Veteran's 
surviving spouse for Dependency and Indemnity Compensation 
(DIC) purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1960 to 
February 1964.  The appellant was married to the Veteran when 
he died in August 1994.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2006 decision in which the RO determined that 
the appellant was not entitled to DIC benefits because she 
could not be recognized as the surviving spouse of the 
Veteran.  In April 2006, the appellant filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in June 2006, and the appellant filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
later that month.

Given the fundamental question underlying the appellant's 
claim for DIC benefits, the Board has characterized the 
matter on appeal as set forth on the title page.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The appellant and the Veteran were married in April 1965.  

3.  The appellant's marriage to the Veteran was terminated by 
his death in August 1994.  

4.  The appellant married F.H.H. in February1997, at which 
time she was less than 57 years of age, and she remains 
married to F.H.H..




CONCLUSION OF LAW

As the appellant may not be recognized as the Veteran's 
surviving spouse for DIC purposes, her claim for DIC benefits 
is without legal merit. 38 U.S.C.A. §§ 1310, 1311 (West 
2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.55(a)(10), 3.102, 3.159 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In this case, the RO explained to the appellant, in the April 
2006 letter, that she could not be recognized as the 
surviving spouse of the Veteran because she had remarried 
following his death.  In addition, the June 2006 SOC included 
the regulation governing recognition as a veteran's surviving 
spouse.  The appellant has been notified of the reasons for 
the denial of the issue on appeal, and afforded an 
opportunity to present evidence and argument in connection 
with the appeal.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
her.  As will be explained below, the claim on appeal lacks 
legal merit; hence, the duties to notify and assist imposed 
by the VCAA are not applicable in this appeal.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

The basic facts in this case are not in dispute.  In her 
claim for DIC, the appellant indicated that she was born in 
July 1943.  The record reflects that she married the Veteran 
in April 1965.  The Veteran died in August 1994.  His death 
certificate indicates that he was married at the time of his 
death, and lists the appellant as his surviving spouse.  In 
February 1997, the appellant married F.H.H., and, in her 
October 2005 claim for DIC, she reported that she and F.H.H. 
were still married.  

DIC is a monthly payment made by VA to a surviving spouse, 
child, or parent due to a service-connected death.  See 38 
U.S.C.A. § 101(14), 1310, 1311 (West 2002); 38 C.F.R. § 3.5 
(2008). 

Generally, a surviving spouse means a person of the opposite 
sex who was legally married to the veteran at the time of his 
death, and has not since remarried. See 38 U.S.C.A. § 101(3); 
38 C.F.R. § 3.50(b).  Exceptions to the remarriage bar are 
found at 38 C.F.R. § 3.55(a).  Because the record does not 
indicate, nor does the appellant contend, that her February 
1997 marriage to F.F.H. has been voided, annulled, or 
terminated, the only exception applicable in this case is 
that found at 38 C.F.R. § 3.55(a)(10).  Pursuant to this 
exception, the spouse of a deceased veteran who remarries 
after the age of 57 remains eligible for DIC benefits.  See 
38 U.S.C.A. § 103(d)(2)(B); 38 C.F.R. § 3.55(a)(10)(ii).

The appellant contends that the Veteran died of cancer 
related to exposure to ionizing radiation aboard the U.S.S. 
Carson in 1963, and that he had filed for service connection 
for this benefit prior to his death, but that it had been 
denied by VA.  She argues that current law would have awarded 
him service connection for this condition, and she would be 
entitled to DIC benefits.  

However, notwithstanding the appellant's assertions-all of 
which go to the merits of her DIC claim-the fundamental 
matter of her entitlement recognition as the Veteran's 
surviving spouse must first resolved.  On this point, the 
record clearly reflects that the appellant married F.H.H. in 
February 1997, to whom she remains married, and that she was 
less than 57 years old at the time of her remarriage.  Hence, 
regardless of whether there exists a medical relationship 
between the Veteran's military service and cancer, the 
appellant is not eligible for DIC benefits because she is not 
entitled to the status of a surviving spouse.  

The pertinent legal authority governing entitlement to DIC 
benefits for a surviving spouse is clear and specific, and 
the Board is bound by such authority.  As, on these facts, 
the appellant may not be recognized as the Veteran's 
surviving spouse DIC purposes, the claim for DIC benefits 
must be denied as without legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). 


ORDER

As the appellant may not be recognized as the Veteran's 
surviving spouse for DIC purposes, the appeal is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


